                 Case 18-12012-LSS              Doc 289       Filed 11/02/18         Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                             Chapter 11
In re:
                                                             Case No. 18-12012 (LSS)
OPEN ROAD FILMS, LLC, a Delaware
limited liability company, et al.,1                          (Jointly Administered)

                                    Debtors.                 Related Docket Nos. 9 & 288
                                                             Objection Deadline: November 2, 2018 at 4:00 p.m. (ET)
                                                             Hearing Date: November 9, 2018 at 10:00 a.m. (ET)

          DECLARATION OF CRAIG BAUMGARTEN IN SUPPORT OF THE
OPPOSITION AND RESERVATION OF RIGHTS OF ALL I SEE PARTNERS 2015 L.P.
  TO DEBTORS’ MOTION FOR ORDERS: (A)(I) ESTABLISHING BID AND SALE
  PROCEDURES RELATING TO THE SALE OF SUBSTANTIALLY ALL OF THE
   DEBTORS’ ASSETS, (II) AUTHORIZING THE DEBTORS TO ENTER INTO AN
     ASSET PURCHASE AGREEMENT WITH STALKING HORSE BIDDER, (III)
      ESTABLISHING AND APPROVING PROCEDURES RELATING TO THE
ASSUMPTION, ASSIGNMENT AND SALE OF CERTAIN EXECUTORY CONTRACTS
AND UNEXPIRED LEASES, INCLUDING NOTICE OF PROPOSED CURE AMOUNTS
 AND (IV) SCHEDULING A HEARING TO CONSIDER THE PROPOSED SALE AND
   (B)(I) APPROVING THE SALE OF SUBSTANTIALLY ALL OF THE DEBTORS’
  ASSETS, (II) AUTHORIZING THE ASSUMPTION, ASSIGNMENT AND SALE OF
      CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES, AND
                 (III) GRANTING CERTAIN RELATED RELIEF




1
 The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows: Open
Road Films, LLC (4435 Del.); Open Road Releasing, LLC (4736 Del.); OR Productions LLC (5873 Del.); Briarcliff
LLC (7304 Del.); Open Road International LLC (4109 Del.); and Empire Productions LLC (9375 Del.). The Debtors’
address is 2049 Century Park East, 4th Floor, Los Angeles, CA 90067.


61490875.1
               Case 18-12012-LSS        Doc 289       Filed 11/02/18    Page 2 of 4



         I, Craig Baumgarten, hereby declare:

         1.     I am an authorized representative of All I See Partners 2015, L.P. (“AISP”) and one

of the producers of the film titled ALL I SEE IS YOU (the “Picture”). In these capacities, I was

involved in the production of the Picture and certain post-production activities of AISP. Except

as otherwise provided, I have personal knowledge of the facts set forth herein and, if called as a

witness, I could and would competently testify thereto.

         2.     I am authorized to make and submit this declaration (the “Declaration”) on behalf

of ASIP in connection with the contemporaneously-filed Opposition and Reservation of Rights of

All I See Partners 2015, L.P. to Debtors’ Motion for Orders: (A)(I) Establishing Bid and Sale

Procedures relating to the Sale of Substantially All of the Debtors’ Assets, (II) Authorizing the

Debtors to Enter into an Asset Purchase Agreement with Stalking Horse Bidder, (III) Establishing

and Approving Procedures relating to the Assumption, Assignment and Sale of Certain Executory

Contracts and Unexpired Leases, including Notice of Proposed Cure Amounts and (IV) Scheduling

a Hearing to Consider the Proposed Sale and (B)(I) Approving the Sale of Substantially All of the

Debtors’ Assets, (II) Authorizing the Assumption, Assignment and Sale of Certain Executory

Contracts and Unexpired Leases, and (III) Granting Certain Related Relief (the “Opposition”).

Unless otherwise defined herein, all capitalized terms shall have the meaning ascribed to them in

the Opposition.

         3.     AISP developed and produced the motion picture titled ALL I SEE IS YOU.

         4.     AISP owns the United States copyright in the Picture.

         5.     On or about October 18, 2016, AISP and Open Road Films, LLC entered into that

certain Distribution Rights Acquisition and Financing Agreement. True and correct copies of

portions of the Distribution Agreement are attached hereto as Exhibit A.



                                                -2-
61490875.1
               Case 18-12012-LSS        Doc 289      Filed 11/02/18     Page 3 of 4



         6.    In association with the theatrical release of the Picture, AISP provided to Open

Road the sum of Four Million Eight Hundred Ninety One Thousand Three Hundred Seventy

Dollars ($4,891,370) to pay for costs associated with the theatrical marketing and release of the

Picture pursuant to an approved budget. Based on information and documents provided by Open

Road, the P&A Amount was deposited into a segregated and earmarked bank account in the name

of Open Road with Bank of America and, thereafter, Open Road utilized a portion of the P&A

Amount to pay the P&A expenses associated with the Picture.

         7.    The Picture was released in the Territory on or about October 27, 2017. Following

the theatrical release of the Picture, Open Road provided certain accounting statements to AISP

related to the revenues received and expenses incurred, including P&A expenses, associated with

the distribution of the Picture. A true and correct copy of the Distribution Accounting Statement

for the Picture for the period ending June 30, 2018 (the “June 2018 Distribution Accounting

Statement”) is attached hereto as Exhibit B. Based on the theatrical release date, Open Road

should not have incurred any permitted P&A expenses after approximately December 31, 2017.

         8.    Under the Distribution Agreements, AISP is entitled to conduct customary annual

audits of the revenues and expenses related to the Picture. AISP has yet to conduct its first annual

audit of the Picture.

         9.    Based on the amount of the AISP Funds and account in which the AISP Funds are

held, I believe that the AISP Funds consist of the unutilized portion of the P&A Amount.

         10.   True and correct copies of portions of the Open Road Schedule G identifying the

Distribution Agreement are attached hereto as Exhibit C. True and correct copies of portions of

the Open Road SOFA are attached hereto as Exhibit D.




                                               -3-
61490875.1
Case 18-12012-LSS   Doc 289   Filed 11/02/18   Page 4 of 4
